Judgment reversed on the law, with costs, and complaint dismissed, with costs, on the ground that even though the existence of the defect in the pavement was sufficient to make out a prima facie case of negligence against the defendant, there is no evidence of a causal conneetion between the existence of this defect and the accident which caused the plaintiff’s injury. All concur, Edgcomb, J., also on the further ground that the defect in the pavement was not "sufficient to constitute by its existence a prima facie case of negligence (See Stakel v. City of Batavia, 260 N. Y. 628, and Boyne v. City of Buffalo, 269 id. 657), except Sears, P. J., and Crosby, J., who dissent and vote for affirmance. (The judgment awards damages for injuries sustained by falling on sidewalk.) Present — 'Sears, P. J., Edgcomb,.Crosby, Lewis and Taylor, JJ.